Case 2:18-cv-00026-Z-BR Document 26 Filed 11/10/20 Pagelof6 PagelD 135

 

U.S. DISTRICT COURT
NORTHERN DISTRICT OF TEXAS

 

 

 

 

 

 

 

IN THE UNITED STATES DISTRICT COURT FILED
FOR THE NORTHERN DISTRICT OF TEXAS
AMARILLO DIVISION NOV 10 200
L S.
DANIEL NE AL, Cc oy U.S. DISTRICT coun
TDCJ-CID No. 01624027, Deputy

Plaintiff,
V. 2:18-CV-026-Z-BR

RIC VOGELGESANG, et al.,

COP CO? CO? (Or? (OD GO? CO? OP? OD COR

Defendants.
MEMORANDUM OPINION AND ORDER
DISMISSING CIVIL RIGHTS COMPLAINT
Plaintiff, Daniel Neal, acting pro se and while a prisoner incarcerated in the Texas
Department of Criminal Justice (“TDCJ”’), Correctional Institutions Division, has filed suit
pursuant to Title 42, United States Code, Section 1983 complaining against the above-referenced

Defendants and has been granted permission to proceed in forma pauperis. For the following

BACKGROUND

On April 1, 2019, Plaintiff filed his Amended Complaint. ECF No. 18. Plaintiff sues
Defendants Ric Vogelgesang, Leslie Lindsey, and Myra L. Walker. See id.

In his Amended Complaint, Plaintiff articulates failures in the medical care he received
while incarcerated at the TDCJ Clements Unit in Amarillo, Texas. See id. Plaintiff claims that on
August 24, 2017, he was denied a medical appointment because the officers refused to wait for

reasons, Plaintiff's civil rights Complaint is DISMISSED.
him to finish brushing his teeth to take him to the appointment. See id. at 7. Plaintiff was concerned
Case 2:18-cv-00026-Z-BR Document 26 Filed 11/10/20 Page 2of6 PagelD 136

his medications might be discontinued the following month if he was not seen by a provider as
scheduled, so a nurse came to his cell to discuss the missed appointment. See id.

Plaintiff complains that Defendants discontinued certain medications even though
Plaintiff's medical records did not support such an action. See id. Specifically, Plaintiff asserts
Defendant Lindsey discontinued his “Effexors” on September 13, 2017. See id. at 13. Plaintiff
asserts that he provided notice that the Effexors did not work without his Benadryl! prescription,
and that the discontinuation was inappropriate for this reason. See id. However, the response to the
Step 2 grievance filed by Plaintiff indicates that the Defendant Lindsey discontinued his
medication because he did not take it regularly. See id. at 10. Further, Plaintiff submitted his lab
work from August 28, 2017, indicating he was tested for compliance with his medication on that
date, prior to the discontinuation of the prescription. See id. at 20. Plaintiff asserts he was later put
back on “Effexors”. See id. at 23.

Plaintiff claims Defendant Lindsey retaliated against him by discontinuing his medication
and not scheduling a new appointment because he told Mental Health Services that he would file
a lawsuit about his medical care. See id. at 27.

Plaintiff's claims against Defendant Vogelgesang are based on his supervisory capacity of
Defendant Lindsey. Plaintiff claims Defendant Vogelgesang failed to correct the medical mistakes
committed by his subordinates. See id. Plaintiff's claims against Defendant Walker are based on

Defendant Walker’s denial of Plaintiff's Step 2 grievance for these claims. See id. at 28.
Case 2:18-cv-00026-Z-BR Document 26 Filed 11/10/20 Page 3of6 PagelD 137

STANDARDS

When a prisoner confined in any jail, prison, or other correctional facility brings an action
with respect to prison conditions under federal law, the Court may evaluate the complaint and
dismiss it without service of process if the complaint is frivolous', malicious, fails to state a claim
upon which relief can be granted, or seeks monetary relief from a defendant who is immune from
such relief. 28 U.S.C. §§ 1915A, 1915(e)(2); see also Ali v. Higgs, 892 F.2d 438, 440 (Sth Cir.
1990). The same standards will support dismissal of a suit brought under federal law by a prisoner
confined in any jail, prison, or other correctional facility, where such suit concerns prison
conditions. 42 U.S.C. 1997e(c)(1). A Spears hearing need not be conducted for every pro se
complaint. Wilson v. Barrientos, 926 F.2d 480, 483 n.4 (5th Cir. 1991).

ANALYSIS

“[D]eliberate indifference to serious medical needs of prisoners constitutes the
‘unnecessary and wanton infliction of pain’... proscribed by the Eighth Amendment.” Estelle v.
Gamble, 429 U.S. 97, 104 (1976). Such indifference may be “manifested by prison doctors in their
response to the prisoner’s needs or by prison guards in intentionally denying or delaying access to
medical care or intentionally interfering with the treatment once prescribed.” Jd. Medical records
showing sick calls, examinations, diagnoses, and medications may rebut an inmate’s allegations

of deliberate indifference. Banuelos v. McFarland, 41 F.3d 232, 235 (Sth Cir. 1995). A delay in

 

' A claim is frivolous if it lacks an arguable basis in law or in fact. Booker v. Koonce, 2 F.3d 114, 115 (Sth Cir. 1993);
see also Denton v. Hernandez, 504 U.S. 25 (1992).

2 Green vs. McKaskle, 788 F.2d 1116, 1120 (Sth Cir. 1986) (“Of course, our discussion of Spears should not be
interpreted to mean that all or even most prisoner claims require or deserve a Spears hearing. A district court should
be able to dismiss as frivolous a significant number of prisoner suits on the complaint alone or the complaint together
with the Watson questionnaire.”)

 
Case 2:18-cv-00026-Z-BR Document 26 Filed 11/10/20 Page4of6 PagelD 138

medical care to a prisoner can constitute an Eighth Amendment violation only if there has been
deliberate indifference, which results in substantial harm. Mendoza v. Lynaugh, 989 F.2d 191, 195
(5th Cir. 1993).

Deliberate indifference “is an extremely high standard to meet.” Hernandez v. Tex. Dep't
of Protective & Regulatory Servs., 380 F.3d 872, 882 (5th Cir. 2004). (““We begin by emphasizing
that our court has interpreted the test of deliberate indifference as a significantly high burden for
plaintiffs to overcome.”). A prison official acts with deliberate indifference “only if (A) he knows
that inmates face a substantial risk of serious bodily harm and (B) he disregards that risk by failing
to take reasonable measures to abate it.” Gobert v. Caldwell, 463 F.3d 339, 346 (Sth Cir. 2006)
(citing Farmer v. Brennan, 511 U.S. 825, 847 (1994)); see also Reeves v. Collins, 27 F.3d 174,
176-77 (Sth Cir. 1994)). Unsuccessful medical treatment, acts of negligence or medical
malpractice do not constitute deliberate indifference, nor does a prisoner’s disagreement with his
medical treatment, absent exceptional circumstances. Hall v. Thomas, 190 F.3d 693 (Sth Cir.
1999); Stewart v. Murphy, 174 F.3d 530, 537 (Sth Cir.1999); Banuelos v. McFarland, 41 F.3d 232,
235 (Sth Cir. 1995); Varnado v. Lynaugh, 920 F.2d 320, 321 (Sth Cir. 1991).

A showing of deliberate indifference requires the prisoner to submit evidence that prison
officials “refused to treat him, ignored his complaints, intentionally treated him incorrectly, or
engaged in any similar conduct that would clearly evince a wanton disregard for any serious
medical needs.” Johnson v. Treen, 759 F.2d 1236, 1238 (Sth Cir. 1985) (internal punctuation
omitted). The Fifth Circuit has defined a “serious medical need” as “one for which treatment has
been recommended or for which the need is so apparent that even a layman would recognize that

care is required.” Gobert, 463 F.3d at 345 n.12 (emphasis added).
Case 2:18-cv-00026-Z-BR Document 26 Filed 11/10/20 Page5of6 PagelD 139

Here, Plaintiff does not allege deliberate indifference, rather, at best he alleges malpractice
or negligence. However, 42 U.S.C. § 1983 is not a general tort statute, and mere negligence does
not meet the standard for liability. Daniels v. Williams, 474 U.S. 327, 331-34 (1986). Plaintiff
acknowledges that medical tests were performed (blood work), and medical visits occurred both
before and after the discontinuation of his medication. See ECF No. 20, at 13-20. Further,
Plaintiffs claims that Defendant Lindsey acted out of retaliation based on a threatened lawsuit are
entirely conclusory. A prisoner has a heavy burden to establish a claim of retaliation; he must do
more than make mere conclusory allegations. Woods v. Smith, 60 F.3d 1161, 1166 (Sth Cir. 1995);
see Johnson v. Rodriguez, 110 F.3d 299, 310 (Sth Cir. 1997). Thus, Plaintiff's claims against
Defendant Lindsey should be dismissed for failure to state a claim.

Plaintiff's claims against Defendant Vogelgesang are based solely on his supervisory
capacity. In 42 U.S.C. § 1983 suits, liability of government officials for the unconstitutional
conduct of their subordinates may not rest solely upon a theory of respondeat superior or vicarious
liability. Ashcroft v. Iqbal, 556 U.S. 662, 676 (2009) (citing Robertson v. Sichel, 127 U.S. 507,
515-16 (1888)); see also Roberts v. City of Shreveport, 397 F.3d 287, 292 (Sth Cir. 2005) (“Under
section 1983, supervisory officials are not liable for the actions of subordinates on any theory of
vicarious liability.”). Thus, supervisory officials are not subject to vicarious liability under 42
U.S.C. § 1983 for the acts or omissions of their subordinates. See Mouille v. City of Live Oak, Tex.,

977 F.2d 924, 929 (Sth Cir. 1992).
Case 2:18-cv-00026-Z-BR Document 26 Filed 11/10/20 Page6of6 PagelD 140

Absent direct personal participation in the alleged constitutional violation, a plaintiff must
prove that each individual defendant either implemented an unconstitutional policy that directly
resulted in injury to the plaintiff or failed to properly train a subordinate employee. See Porter v.
Epps, 659 F.3d 440, 446 (Sth Cir. 2011); Thompkins v. Belt, 828 F.2d 298, 303-04 (Sth Cir. 1987).
Thus, Plaintiff's claims against defendant Vogelgesang should be dismissed with prejudice.

Finally, Plaintiff's claims against Defendant Walker for her response to Plaintiff's Step 2
grievance are frivolous. A prisoner does not have a constitutionally protected interest in having his
complaints and grievances resolved to his satisfaction. Geiger v. Jowers, 404 F.3d 371, 374 (Sth
Cir. 2005).

CONCLUSION

For the reasons set forth above and pursuant to Title 28, United States Code, sections
1915A and 1915(e)(2), as well as Title 42, United States Code, section 1997e(a), it is ORDERED
that the Civil Rights Complaint by Plaintiff filed pursuant to Title 42, United States Code, section
1983 be DISMISSED without prejudice for failure to state a claim and with prejudice as frivolous.

SO ORDERED.

November Lb, 2020. Mg lgenex?

MAYTHEW J. KACSMARYK
TED STA Ks DISTRICT JUDGE
